Citation Nr: 1211764	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-38 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to compensation under 38 U.S.C. § 1151 for loss of vision in the right eye. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with respect to the issues of service connection for bilateral hearing loss and service connection for tinnitus.  The matter of potentially relevant information pertaining to the claim for compensation under 38 U.S.C. § 1151 for loss of vision in the right eye will be addressed in the Remand portion below.  

A transcript of the Veteran's testimony at a January 2012 travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at Houston, Texas, is on file.  

The issue of compensation under 38 U.S.C. § 1151 for loss of vision in the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Loss of hearing was not shown during the Veteran's active military service or for 30 years after the Veteran's separation from service and is not due to any incidence of service.  

2.  Tinnitus was not shown during the Veteran's active military service or for 30 years after service separation and is not due to any incidence of service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in military service nor may a sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Tinnitus was not incurred or aggravated in military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by letter as to the claims for service connection for hearing loss and tinnitus, dated in June 2005, prior to the May 2006 rating decision which is appealed.  He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also provided information as to the possible sources of infection in cases of hepatitis.  

By RO letter dated in March 2006 the Veteran was notified of the law and regulations governing the assignment of disability ratings and effective dates.  This was prior to the readjudication of the claims in the December 2006 Statement of the Case (SOC), and the January 2007 Supplemental SOC (SOC).  Moreover, as a matter of law, as the claims of service connection for bilateral hearing loss and tinnitus are denied, there will be no assignment of an initial disability rating or effective date by the RO.  Therefore, there can be no possibility of any prejudice to the Veteran with respect to any defect in the VCAA notice required under Dingess at 19 Vet. App. 473. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five elements of a service connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in January 2012 and a transcript thereof is on file.  The RO has obtained the Veteran's available service treatment records (STRs).  While the report of the examination for entrance into service is not on file, no additional search for STRs or service personnel records has been made, e.g., searching for sick or morning reports, because the Veteran has never contended or alleged that he was seen or treated for either hearing loss or tinnitus.  In other words, even some of the STRs or service personnel records are not on file, their presence, if found, would have no impact on the outcome of this case inasmuch as the STRs would not reflect complaints or treatment for hearing loss or tinnitus and any additional service personnel records would only confirm that he was in circumstances, which are conceded, in which he was exposed to loud noises.  

The Veteran's VA treatment records have also been obtained.  Although information was requested in the VCAA notice letter, the Veteran has never indicated that he has received any private treatment for hearing loss or tinnitus.  

Information on file indicates that in the past the Veteran received Social Security Administration (SSA) disability benefits, although they were later terminated.  However, that information also indicates that he received such benefits due to a nonservice-connected seizure disorder and nonservice-connected anxiety disorder.  There is nothing to suggest, including his testimony, that any records pertaining to his past award of SSA disability benefits would in any way have a bearing on the adjudication of his claims for service connection for hearing loss and tinnitus.  See generally Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) only require VA to obtain disability records from the SSA if VA determines, even without reviewing those records, that there is no reasonable possibility that they are relevant).  Similarly, while he reported that he was again receiving SSA disability benefits at the time of the 2010 VA spinal examination, he specifically reported that this was because of his (nonservice-connected) spinal condition.  

Also, VA conducted the necessary medical examination in October 2005, in an effort to substantiate the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d) (West 2002).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006).  

As to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran has not identified any additionally available evidence for consideration in his appeal.  As there is no indication that he was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

No report of an examination for entrance into military service is on file.  In July 1973 the Veteran complained of an earache but he ear was found to be normal, although his throat was inflamed and his tonsils enlarged.  No audiometric testing was performed at the time of his August 1975 examination for service discharge but his hearing of the whispered voice was 15/15 in each ear.  

On file are reports of VAOPT records in 1976 as well as since November 2002, all of which are negative for signs, symptoms, complaints, history, treatment or diagnosis of hearing loss in either ear and tinnitus in either ear.  

The Veteran's claim for service connection for hearing loss and tinnitus was received in June 2005. 

On VA audiology examination in October 2005 the Veteran complained of bilateral tinnitus.  He reported that he had used hearing protection during service when exposed for firearms, mortars, and missile launchers while in boot camp.  However, he had not use hearing protection while onboard a ship during service from "factory/plant" noise, machine shop noise, and as a fireman.  He had been responsible for helping put out fires aboard ship and had to go to a machine shop to make deliveries.  He had no occupational or recreational noise exposure except in postservice work as a truck driver and when using a chainsaw, power lawn mower, and weed eater.  He reported that that onset of his tinnitus had been approximately 15 years ago and was now constant.  Puretone audiometric testing revealed that the Veteran's thresholds, in decibels, in each ear were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
40
30
LEFT
10
20
30
30
35

Speech audiometry revealed speech recognition ability, using the Maryland CNC Word test, was 88 percent in the right ear and 90 percent in the left ear. 

The examiner noted that tinnitus was a subjective complaint with no objective means of documenting its presence or absence.  The examiner opined that the Veteran's tinnitus was not related to his history of military noise exposure because he reported that it began about 15 years ago, i.e., about 15 years after he his military service terminated.  The examiner also diagnosed normal to mild sensorineural hearing loss from 500 to 4000 Hertz.  Because hearing of the whispered voice had been done at service discharge, together with the Veteran's now having only a minimal hearing loss at the noted frequencies, bilaterally, the examiner believed that the Veteran's hearing loss was not related to military noise exposure.  

At the January 2012 travel Board hearing the Veteran testified that he had received hearing aids from VA for his hearing loss, which had begun in 1974 while he was in the Navy.  Page 3 of the transcript of that hearing.  During service he had been in engineering and had worked in an engine room on a four hour on and four hour off shift.  He was not now employed.  Page 4.  His tinnitus had begun in 1976, at about that same time that he developed a hearing loss.  Page 5.  The engine room was a noisy environment.  He developed tinnitus in about 1974 but did not know what it was all about.  Page 8.  He had worked in an engine room for nine months, before being transferred to supply.  Page 9.  After his military service he had not had an occupational noise exposure.  Page 10.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).   

However, continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) that there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The plain language of the regulation reveals that a claimant can establish hearing loss through the use of speech recognition scores or through puretone threshold test results.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (holding that the Secretary's regulatory definition of "hearing disability," as promulgated in § 3.385, was a permissible interpretation of statute authorizing disability payments to veterans for service-connected disabilities). 

If a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, the absence of some STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Initially, the Board observes that there is no evidence that a hearing loss (or tinnitus) pre-existed the Veteran's military service and, so, the Veteran is presumed to have been in sound condition when he entered military service.  See generally 38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b).  

Although the Veteran, like virtually all veterans, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.  

With respect to inservice acoustic trauma, as with all questions, this must be answered based on evaluation of the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [holding that the Board has the duty to assess the credibility and weight to be given to the evidence].  In this case, the record is devoid of any objective or corroborating evidence of hazardous levels of noise in the performance of his duties during military service.

As to the Veteran's statements and testimony, the Board must assess the competency and credibility of lay statements regarding inservice or continuous postservice symptoms.  In this regard, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having been exposed to loud noises during service as well as having had diminished hearing loss after service, although in the absence of audiometric testing he is not competent to attest the any such diminution in hearing acuity met the standards set forth in 38 C.F.R. § 3.385 to establish a hearing loss by VA standards.  Moreover, the Board notes that beginning in 2005 audiometric testing of the Veteran's hearing acuity shows that he now meets the criteria for hearing loss under 38 C.F.R. § 3.385.  Thus, the credibility of his statements and testimony must be weighed.  

In substance, the 2007 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current bilateral hearing loss is unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.  

As noted above, the absence of corroborating contemporary clinical records is only one factor, and may not be the determinative factor, in assessing credibility.  Another factor is that at his hearing the Veteran indicated that his hearing loss and tinnitus began at about the same time.  However, on official examination in 2005 the Veteran related only a 15 year history of tinnitus.  If he did note both tinnitus and hearing loss at the same time, as his testimony suggest, this only antedates a hearing loss to a time which is 15 years after his discharge from active service.  Such a recent onset of hearing loss is consistent with the notation of the 2005 VA examiner that he now has only a minimal hearing loss, and not one which has progressed for more than the 30 years since his discharge from active service.  Subsequently, at the travel Board hearing he revised his history to relate that he had, in substance, continuously had a hearing loss since his inservice exposure to loud noise.  

In choosing between the two histories related by the Veteran, the Board finds that the Veteran's statement of the onset of chronic bilateral hearing loss beginning in about the 1990s should be given greater probative weight than his belief of inservice acoustic trauma as the cause of his hearing loss, particularly when considered with the absence of corroborating medical or contemporaneous lay evidence of continuous symptomatology after service and his having only minimal hearing loss currently.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or testified that he was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge in 1975 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  Also, he has not described symptoms supported by a later diagnosis of inservice incurrence of hearing loss, or manifestation of a sensorineural hearing loss within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  

Thus, the Board concludes that the Veteran's current bilateral hearing loss is not of service origin and that a hearing loss is not shown until 30 years after service discharge from his military service in 1975.  

Tinnitus

The Veteran relies upon the same circumstances, i.e., exposure to loud noise during service that was alleged to be the cause of his claimed bilateral hearing loss, as being the cause of his tinnitus.  

The only difference between the claim for service connection for bilateral hearing loss and the claim for service connection for tinnitus is that at the time of the official 2005 examination the Veteran related having had tinnitus for 15 years, which antedates the onset of tinnitus to a time which is 15 years after his discharge from military service. 

The Board finds that the Veteran's testimony of the onset of chronic tinnitus during his active service may not be given probative value for the same reason that probative value is not given to his testimony of his hearing loss having been incurred in active service, as discussed above. 

Since, for these reasons, the preponderance of the evidence is against the claims and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss and for tinnitus is denied.  


REMAND

38 U.S.C. § 1151 for loss of vision in the right eye

A review of the Virtual VA paperless claims processing system reveals that the Veteran underwent VA hospitalization on November 30, 2010, and that the admitting diagnosis was optic atrophy.  Other records indicate that the Veteran underwent VA hospitalization beginning June 28, 2010, for optic atrophy.  However, the complete records of these periods of VA hospitalization are not on file but may be relevant to the claim for compensation under 38 U.S.C. § 1151 for loss of vision in the right eye.  Accordingly, those records must be obtained.  

At the travel Board hearing the Veteran testified that he had initially sought VA treatment for his right eye because he was having headaches, at which time he already had some diminution in vision in that eye.  When seen by VA in San Diego, California, he was told that he had two holes in his eye and needed laser surgery.  After that surgery the vision in his right eye became worse.  He continued to be treated for his eyes by VA.  Page 6.  After the Veteran had had flash burns to his eyes during service his vision became worse.  Page 7.  VA medical personnel in San Diego, found holes in the Veteran's right eye at the positions of six o'clock and nine o'clock and recommended laser surgery, to which the Veteran agreed.  Following the surgery he wore an eye patch for seven days.  Page 11.  When it was removed by VA medical personnel in San Diego, he could not see out of his right eye.  When the VA physician's had explained what the surgery was intended to do, the Veteran had not been paying attention but he recalled that they had stated that they were going to seal the holes in his right eye.  He had not been told by VA medical personnel that there was a possibility that he might loss the vision in his right eye.  He had not been told that there was any ongoing hemorrhaging in his right eye.  He had had a lot of drainage from the right eye.  The laser surgery did not correct the drainage.  Rather, even after the laser surgery his eyes continued to drain.  Page 12.  About an hour after the VA medical personnel had removed the patch from his right eye he had told them that he could not see out of his right eye.  He had then been told that his vision would improve over time; however, it had not.  Page 13.  When he later informed VA medical personnel that vision in his right eye had not improved he had been given eye drop medication and was told that his right eye vision would improve but it had not improved.   During service he had sustained flash burns to both of his eyes but his left eye was worse.  Page 14.  Following military service (until he sought VA treatment leading to laser surgery on his right eye) he had not been treated for his right eye.  Pages 14 and 15.  

VAOPT records contain many records pertaining to the Veteran's eyes.  In June 1998 it was noted that he had had seizures since 1985.  An MRI of his head in October 2000 indicates that there was some intracranial abnormality.  In February 2001 it was noted that he had been treated at the Hermann Hospital two week earlier after being in a motor vehicle accident (MVA), and now had blurry vision.  In March 2001 he complained of right eye pain and had had an acute episode of eye pain 6 months earlier.  After an examination the assessment was optic atrophy, bilaterally, worse in the left eye, of unknown etiology.  In January 2003 it was noted that the findings of a prior MRI suggested the possibility of an empty "sella/previous pseudotumor cerebri."  This was not now active but it might be the etiology of previous optic atrophy.  In January 2004 it was reported that he had decreased vision secondary to optic atrophy as well as his "H/O RD repair OD."  Later that month it was reported that it was possible, and it could not be ruled out, that his optic atrophy had occurred during his military service.  

In July 2007 the case was referred for a VA medical opinion.  On file is a report in July 2007 stating that, after a discussion with an RO Claims officer, there were insufficient records in the claims files and the "CPRS eye records" to render an opinion without resort to mere speculation.  

The report in July 2007 does not indicate what records were needed in order to render an opinion without a resort to speculation.  

An examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation.  It would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such an opinion, for example if it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or if information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Jones v. Shinseki, 23 Vet. App. at 390.  

"[I]t must be clear, from some combination of the examiner's opinion and Board's analysis of the record, that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."   Jones, at 387.  

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones, at 390 (2010).  

It must be clear from the examiner's opinion and VA analysis that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts and that the inability to opine is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones, at 389.  When an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.   Jones, at 390.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Veteran's VA hospitalizations which commenced on June 28, 2010, and on November 30, 2010, and associate them with the claim files.  

2.  Request the Veteran to execute and return the necessary release to obtain all clinical records of his hospitalization in January or February 2001 at the Hermann Hospital.  If he does so, those records should be obtained and associated with the claim files. 

3.  Because the Veteran's testimony addressed, at least in part, what information he was given as to the possible consequences and outcome of his VA laser surgery on his right eye, an attempt should be made to locate and obtain the consent form for his July 2003 laser surgery on his right eye.  If obtained, that form should be associated with the claim files.  

4.  The examiner that rendered the opinion that the record was insufficient to render an opinion as to the matter of entitlement to compensation under 38 U.S.C. § 1151 for loss of vision due to right eye laser surgery, should be contacted and requested to clarify what information or evidence is absent and the presence of which would allow for an informed medical opinion in this case.  

If such information or evidence is not on file, the appropriate steps should be taken to identify, locate, and obtain that information or evidence.  

5.  Thereafter, the examiner referred to above should be requested to: (1) describe the Veteran's physical condition immediately prior to the July 2003 right eye laser surgery upon which the 1151 claim is based and compare it with the subsequent physical condition resulting from the July 2003 right eye laser surgery, (2) discuss the nature and extent of any "additional disability" attributable to VA treatment, and (3) opine whether any "additional disability" was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment.  

The examiner must also express an opinion as to (1) whether it is as likely as not (50 percent or more probability) that any current disorder, or aggravation of any preexisting disorder, is the result of VA laser surgery on the Veteran's right eye in July 2003, (2) whether any such current disorder was a "necessary consequence" of VA medical treatment/hospitalization properly administered with the express or implied consent of the Veteran, and (3) whether any such current disorder is due to the natural progression of a disease or injury that occurred prior to or after VA right eye laser surgery in July 2003.  

If the examiner determines that VA's actions caused additional disability to the Veteran, then the examiner should offer an opinion on whether the evidence shows an event not reasonably foreseeable possibly caused the additional disability to the Veteran.  The examiner should discuss any other medical opinions on this issue in the record and clearly outline the rationale for any opinion expressed in a typewritten report.  

6.  After completion of the above development, the Veteran's section 1151 claim should be readjudicated.  If the determination remains less than fully favorable, the Veteran and his representative should be furnished with an SSOC and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


